Title: From George Washington to Major General Charles Lee, 22 April 1778
From: Washington, George
To: Lee, Charles



Dear Sir,
Valley-forge Aprl 22d 1778

Mr Boudinot, at Comy Lorings request, met at German town yesterday; from whence he is just returned, after having agreed on a final exchange of yourself and other Officers with that Gentleman.
That delay may not produce danger, I shall send in a flag tomorrow for your parole—when obtained, I shall most cordially, and sincerely, congratulate you on your restoration to your Country, and to the Army—I could not however refrain, till this happy event should take place, rejoicing with you on the probability of it, and to express my wish of seeing you in Camp, as soon as you possibly can make it convenient to yourself, after you are perfectly at liberty to take an active part with us; of which I shall not delay giving you the earliest notice.
I have received your favour of the 13th Instt from York—the contents shall be the subject of conversation when I have the pleasure of seeing you, in a condition to mount your hobby horse, which I hope will not, on tryal, be found quite so limping a jade as the one you set out to york on. I am sincerely & affectionately Dr Sir yr obt sert

Go: Washington

